Title: To George Washington from Major General John Sullivan, 17 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr 17th 1778
          
          Inclosed is all the Intelligance of this Day The Sloops & Schooners mentioned by General Cornell by the name of the mesqueto Fleet are undoubtedly the Fleet which I mentioned in a former Letter went from Newport & Stood Eastward Hugging the Shore—The other Fleet mentioned by Genl Cornell is Grays—The Ships which Colo. Peabody mentions as Coming into the Harbor are Lord Howes Fleet Joined to the musqueto Squadron—They Sailed again to Join Gray & the whole are passing up the Sound I am at a Loss for their Intentions but Rather Suppose new London is their object. I think my Letter of yesterday
            
            
            
            bears Date the 15th which your Excellencey will please to Rectify. I have the Honor to be with the most profound Respect your Excellenceys most obedt Servt
          
            Jno. Sullivan
          
        